PER CURIAM.
The husband, Howard Davis, appeals a final judgment of dissolution awarding his fonner wife, Carilyn Davis, permanent alimony secured by a $250,000.00 life insurance policy on the husband. No pleadings or proof (in the form of cost or insurability) support the insurance order of the trial court. Accordingly, we affirm the judgment below except for the order directing the husband to purchase life insurance, said order being reversed.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
THOMPSON, C.J., COBB and PLEUS, JJ., concur.